DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because reference character 446B in Figure 21 does not include an indicator line pointing to structure in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 4-6, 10, 12, 14, 15, 18-22, 46-49, and 51-53 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “A vertical rod coupler comprising” should be changed to “A vertical rod coupler in combination with a vertical rod, the combination comprising,” in line 5, the phrase “a pin camming surface” should be changed to “at least one pin camming surface,” in lines 6 and 7, the phrase “the pin camming surface” should be changed to “the at least one pin camming surface,” and in lines 9 and 10, the phrase “a vertical rod” should be changed to “the vertical rod.”
In regards to claim 2, line 1, the phrase “The vertical rod coupler” should be changed to “The vertical rod coupler in combination with the vertical rod,” and in lines 1 and 2, commas should be inserted before and after the phrase “which contacts the vertical rod.”
In regards to claim 4, line 1, the phrase “The vertical rod coupler” should be changed to “The vertical rod coupler in combination with the vertical rod,” and in line 2, the phrase “and sliding motion” should be changed to “and allows sliding motion.”
In regards to claims 5, 6, 10, 12, 18, 19, and 22, line 1 of each claim, the phrase “The vertical rod coupler” should be changed to “The vertical rod coupler in combination with the vertical rod.”
In regards to claim 14, line 1, the phrase “The vertical rod coupler” should be changed to “The vertical rod coupler in combination with the vertical rod,” in lines 2 and 3, the phrase “wherein the in the first rotational position the vertical rod” should be changed to “wherein in the first rotational position, the vertical rod,” and in line 4, a comma should be inserted after the phrase “rotational position.”
In regards to claim 15, line 1, the phrase “The vertical rod coupler” should be changed to “The vertical rod coupler in combination with the vertical rod” and a comma should be inserted after the phrase “the first rotational position,” in line 2, the phrase “a threshold force wherein” should be changed to “a threshold force, and wherein,” and in line 3, a comma should be inserted after the phrase “rotational position.”
In regards to claim 20, line 1, the phrase “The vertical rod coupler” should be changed to “The vertical rod coupler in combination with the vertical rod” and the phrase “further comprising the vertical rod” should be removed, in line 2, the phrase “a second potion” should be changed to “a second portion,” and in line 3, the phrase “the rod” should be changed to “the vertical rod.”
In regards to claim 21, line 1, the phrase “The vertical rod coupler” should be changed to “The vertical rod coupler in combination with the vertical rod,” and in line 4, the phrase “the second portion” should be changed to “the second portion of the vertical rod.”
In regards to claim 46, line 1, the phrase “A vertical rod latching device for a door comprising” should be changed to “A vertical rod latching device for a door, the vertical rod latching device comprising,” in line 2, the phrase “an engaged and disengaged position” should be changed to “an engaged position and a disengaged position,” in line 3, the phrase “an actuated and an unactuated position” should be changed to “an actuated position and an unactuated position,” in line 4, commas should be inserted before and after the phrase “the actuator moves the latch to the disengaged position,” in line 9, a comma should be inserted after the phrase “the first rotational position,” in line 10, the phrase “to the actuator” should be changed to “from the actuator,” and in line 11, a comma should be inserted after the phrase “rotational position.”
In regards to claim 47, line 1, the phrase “the bolt is in in the” should be changed to “the bolt is in the,” and in line 2, a comma should be inserted after the phrase “first rotational position.”
In regards to claim 48, line 2, the word “and” should be inserted before the word “wherein” and the phrase “in in the first rotational position the vertical rod” should be changed to “in the first rotational position, the vertical rod.”
In regards to claim 49, line 2, the phrase “mounted in a door frame” should be changed to “movably mounted in a door frame.”
In regards to claim 51, line 6, the phrase “a pin camming surface” should be changed to “at least one pin camming surface,” and in lines 7 and 8, the phrase “the pin camming surface” should be changed to “the at least one pin camming surface.”
In regards to claim 52, line 2, the phrase “a second portion” should be changed to “a second portion,” and in line 3, the phrase “the rod” should be changed to “the vertical rod.”
In regards to claim 53, line 2, the word “and” should be inserted before the word “wherein,” and in line 4, the phrase “the second portion” should be changed to “the second portion of the vertical rod.”
Appropriate correction is required.
Claim Interpretation
In regards to claim 1, the preamble recites “a vertical rod coupler” with the “vertical rod” being suggested as an intended use, however, the body of the claim contains positive recitation of the vertical rod and dependent claims 2, 4, 5, 14, 15, and 20-22 positively recite structure of the vertical rod to define the claimed device.  Consequently, it cannot be determined whether applicant intends to claim the subcombination of the vertical rod coupler or the vertical rod coupler in combination with the vertical rod.  In formulating an evaluation on the merits, the examiner is considering that claim 1 and its dependents are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language of the preamble should be made consistent with the language of the body of claim 1 and the language of dependent claims 2, 4-6, 10, 12, 14, 15, and 18-22.  If the intent is to claim the subcombination, then the body of claim 1 and the language of the dependent claims must be amended to remove positive recitation of the combination.  Applicant’s intentions in regards to the scope of the claims must be clearly established by the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 10, 12, 14, 15, 18-22, 49, and 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the cam lock includes a single pin camming surface, when it is understood from the specification that the cam lock includes a plurality of pin camming surfaces or at least one pin camming surface, and will be examined as such.  See claim objection above.
Claim 1 recites the limitation "the distance" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what applicant considers as the “distance” and how this “distance” is related to the components and structure recited in the claim.
In regards to claim 4, the relationship between the “sliding motion” of the vertical rod relative to the bracket and the bracket including at least one channel is unclear from the claim language.  It is understood from the specification that the bracket allows sliding motion of the vertical rod relative to the bracket, and will be examined as such.  See claim objection above.
In regards to claim 20, the phrase “further comprising the vertical rod” suggests that the vertical rod coupler includes the vertical rod, however, it is understood from the specification and the language of claim 1 that the vertical rod coupler is used in combination or is designed to cooperate with the vertical rod and not include it.  See claim objection above.
In regards to claim 49, the phrase “the door is mounted in a door frame” suggests that the door cannot move, when it is understood from the specification that the door is movable relative to the door frame or is movably mounted in the door frame and will be examined as such.  See claim objection above.
In regards to claim 51, it is unclear how the cam lock includes a single pin camming surface, when it is understood from the specification that the cam lock includes a plurality of pin camming surfaces or at least one pin camming surface, and will be examined as such.  See claim objection above.
Claim 51 recites the limitation "the distance" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what applicant considers as the “distance” and how this “distance” is related to the components and structure recited in the claim.
In regards to claims 2, 5, 6, 10, 12, 14, 15, 18, 19, and 52-54, these claims are rejected under 35 U.S.C. 112(b) because they depend from claims 1 and 46 (as appropriate).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couture et al. (US-6733202).
In regards to claim 1, Couture et al. discloses a vertical rod coupler in combination with a vertical rod 68, the combination comprising: a bracket 46 including a bracket through-hole 28; a bolt 14 disposed in the bracket through-hole and including a head 38 and a shaft (shaft at the indicator line for reference character 14, Figure 3), wherein the shaft includes a transverse pin 34; and a cam lock 48 including a cam lock through-hole (hole through which the shaft extends, Figures 2a and 2b) and at least one pin camming surface (surfaces of slot 50, Figure 4a), wherein the cam lock through-hole is configured to receive the shaft, wherein the at least one pin camming surface is configured to cam the transverse pin to adjust a tension force in the shaft when the shaft is rotated (Figures 2a and 2b); wherein the bracket and the cam lock are configured to apply a clamping force to the vertical rod, wherein the clamping force is based at least partly on one of a distance and the tension force (Figures 2a and 2b).
In regards to claim 10, Couture et al. discloses that the cam lock includes at least one depression (ends of slot 50 in which the transverse pin can be held, Figure 4a) configured to releasably capture the transverse pin to inhibit rotational movement of the shaft unless a threshold torque is applied to the shaft and/or transverse pin.
In regards to claim 14, Couture et al. discloses that the bolt is moveable between a first rotational position (Figure 2a) and a second rotational position (Figure 2b), wherein in the first rotational position, the vertical rod is slidable relative to the bracket, and wherein in the second rotational position, the vertical rod is stationary relative to the bracket (Col. 6, lines 11-28).
In regards to claim 15, Couture et al. discloses that in the first rotational position, the clamping force applied to the vertical rod is below a threshold force wherein in the second rotational position the clamping force applied to the vertical rod is at or above the threshold force (Figures 2a and 2b, apparent that the clamping force in the second rotational position is above the threshold force because it holds the vertical rod in place).
In regards to claim 18, Couture et al. discloses a compression spring 40 configured to apply an urging force to the bracket and the head, wherein the tension force is proportional to the urging force.
In regards to claim 19, Couture et al. discloses that the compression spring is a stacked wave disc spring (considered as a stacked wave disc spring because the spring includes stacked discs or washers 41 and 42, which include bevel washers which are waved or have at least a waved portion).
In regards to claim 20, Couture et al. discloses that the vertical rod includes a first portion (portion at the indicator line for reference character 68, Figure 5) and a second portion (portion to the right side of channel 66 and located on the opposite side of the channel relative to the first portion, Figure 5) separated by a through channel 66 which extends along a longitudinal axis of the vertical rod (the channel has at least a width dimension that extends along a longitudinal axis extending from the left side of the vertical rod to the right side of the vertical rod in Figure 5).
Claim(s) 46-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US Pub. No. 2010/0066101).
In regards to claim 46, Shen discloses a vertical rod latching device for a door 10, the vertical rod latching device comprising: a latch 128 moveable between an engaged position (Figure 2) and a disengaged position (Figure 14); an actuator 22 moveable between an actuated position (Figure 14) and an unactuated position (Figure 2), wherein in the actuated position, the actuator moves the latch to the disengaged position (Paragraph 39), and in the unactuated position, the actuator moves the latch to the engaged position (Paragraph 39); a vertical rod 46 configured to transmit reciprocal force; and 7978523.1Application No.: Not Yet Assigned5 Docket No.: A1174.70086US02First Preliminary Amendmenta vertical rod coupler 42, 44, 446 configured to selectively couple the actuator to the vertical rod, wherein the vertical rod coupler includes a bolt 446 moveable between a first rotational position (position in Figure 5 in which the bolt is threadingly engaged with components 424 and 44) and a second rotational position (position in which the bolt has been rotated such that it has been removed or disassembled from components 424 and 44, like in Figure 4), wherein when the bolt is in the first rotational position, the vertical rod is decoupled to the actuator (Figure 4), and wherein when the bolt is in the second rotational position, the vertical rod is coupled to the actuator (Figure 5).
In regards to claim 47, Shen discloses that when the bolt is in the first rotational position, the vertical rod is free to move under force of gravity relative to the vertical rod coupler (since the vertical rod is not coupled or the vertical rod coupler is disassembled from the vertical rod, the vertical rod is capable of being influenced by gravity).
In regards to claim 48, Shen discloses that the latch includes a biasing member 48, and wherein when the bolt is in the first rotational position, the vertical rod is free to move under force of the biasing member relative to the vertical rod coupler (when the device is bolt of the vertical rod coupler is disassembled from the remaining structure of the vertical rod coupler, the vertical rod is capable of being moved to the position in Figure 9 and then biased by the biasing member to move relative to the coupler structure to the position in Figure 8).
In regards to claim 49, Shen discloses that the bolt is accessible when the door is movably mounted in a door frame (the bolt is accessible when the cover or housing 34 is removed, Figures 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al. (US-6733202) in view of James et al. (US Pub. No. 2019/0202329). For claim 2, the vertical rod will be considered as component 12 of Couture et al.  Couture et al. discloses the vertical rod coupler in combination with a vertical rod 12, with a portion of the bracket contacting the vertical rod (Figures 2a and 2b) and the clamping force being applied to the vertical rod via component 68.  Couture et al. fails to disclose that the portion of the bracket that contacts the vertical rod includes a material with a dry static coefficient of friction greater than 1.  James et al. teaches the existence of materials with a dry static coefficient of friction greater than 1 (Paragraph 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a material of a high coefficient of friction so as to aid the fasteners in holding the bracket against the vertical rod 12.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al. (US-6733202).  Couture et al. discloses the vertical rod coupler in combination with the vertical rod, as applied to claim 1 above, with an end of the shaft (end with pin 34, Figure 3) having an engaging portion being received in a socket (opening in component 16) of an adjustment tool 16, so as to receive torque from the adjustment tool (Figures 1-2b).  Although Couture et al. discloses that the adjustment tool includes the socket instead of the end of the shaft, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the socket on the end of the shaft and the engaging portion located on the tool since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and since the engaging portion and socket would still cooperate to yield the predictable result of rotation of the tool causing rotation of the shaft.
Allowable Subject Matter
Claims 4-6, 21, 22, and 51-54 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 4, 5, 21, and 51.
In regards to claim 4, Couture et al. (US-6733202) fails to disclose that the bracket includes at least one channel configured to receive the vertical rod and allows sliding motion of the vertical rod relative to the bracket.  The examiner can find no motivation to modify the device of Couture et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 5, Couture et al. (US-6733202) fails to disclose that the bracket includes a central portion positioned between a first bracket channel and a second bracket channel, wherein the first 7978523.1Application No.: Not Yet Assigned3 Docket No.: A1174.70086US02 First Preliminary Amendment bracket channel and the second bracket channel are configured to receive a first portion of the vertical rod and a second portion of the vertical rod, respectively.  The examiner can find no motivation to modify the device of Couture et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 21, Couture et al. (US-6733202) fails to disclose that the bracket includes a central portion positioned between a first bracket channel and a second bracket channel, wherein the first bracket channel and the second bracket channel are configured to receive the first portion and the second portion of the vertical rod, respectively. The examiner can find no motivation to modify the device of Couture et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 51, Shen (US Pub. No. 2010/0066101) fails to disclose that the vertical rod coupler further comprises: a bracket including a bracket through-hole, wherein the bolt is disposed in the bracket through-hole, and wherein the bolt includes a head and a shaft, wherein the shaft includes a transverse pin; and a cam lock including a cam lock through-hole and at least one pin camming surface, wherein the cam lock through-hole is configured to receive the shaft, wherein the at least one pin camming surface is configured to cam the transverse pin to adjust a tension force in the shaft when the bolt is rotated between the first rotational position and the second rotational position;  7978523.1Application No.: Not Yet Assigned6 Docket No.: A1174.70086US02 First Preliminary Amendment wherein the bracket and the cam lock are configured to apply a clamping force to a vertical rod, wherein the clamping force is based at least partly on one of a distance and the tension force.  The examiner can find no motivation to modify the device of Couture et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 29, 2022